Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is made and entered into between
Bear State Bank (the “Bank”), an Arkansas state banking corporation and a
wholly-owned subsidiary of Bear State Financial, Inc. (the “Company”)
(collectively, the “Employer”) and Mark A. McFatridge (the “Executive”). The
Company and the Executive are referred to herein as the “parties.” Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in that certain Employment Agreement dated as of October 1, 2015 by and between
the Employer and the Executive (the “Employment Agreement”).

 

In consideration of the premises herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.

The Executive’s employment with the Employer will end on January 10, 2017 (the
“Termination Date”). The Executive acknowledges and agrees that he has already
been paid all compensation and benefits due through the Termination Date,
including any and all accrued but unused paid time off and bonus payments, that
the Employer has completely satisfied its obligations under the terms of the
Employment Agreement and that the Executive is not entitled to any further
payment under the terms of the Employment Agreement. The Executive and the
Employer agree that neither the Company nor the Bank has any other obligation to
the Executive under the Employment Agreement or any other agreement, whether
written or oral, in regard to compensation, paid time off benefits, incentive
awards, or bonus payments of any kind.

 

2.

The Employer will pay the Executive the Base Salary to which he would have been
entitled had he remained in employment with the Bank under the terms of the
Employment Agreement through December 31, 2018. Such Base Salary shall be net of
any 2017 salary paid for the benefit of the Executive prior to the date on which
payments commence under this Agreement. Payments will be made in substantially
equal installments pursuant to the Bank’s established payroll practices
beginning on the first payroll date following the Effective Date (defined below)
and ending on or before March 15, 2018.

 

3.

This Agreement becomes effective on the eighth day after a signed copy of this
Agreement and a signed Release of All Claims (in the form of Exhibit A attached
hereto) are received by the Company from the Executive (the “Effective Date”).

 

4.

The Executive and the Employer acknowledge that the Executive is subject to the
confidentiality provisions of the Employment Agreement, and that such provisions
survive the termination of the Employment Agreement and are incorporated herein
by reference. The Executive will return to the Employer on or before the
Effective Date all Employer Documents and all other Employer property in his
possession or under his custody or control.

 

5.

The Executive and the Employer acknowledge that the Executive is subject to the
Restrictive Covenants set forth in the Employment Agreement for a period of
eighteen (18) months following the Termination Date and that the Executive is
subject to the non-disparagement terms set forth in the Release of All Claims,
which Restrictive Covenants and non-disparagement terms are incorporated herein
by reference.

 

6.

Should the Executive violate the confidentiality terms, non-disparagement terms,
or Restrictive Covenants included in this Agreement, the Release of All Claims,
or the Employment Agreement, the Executive agrees that such violation will
constitute a material breach of this Agreement and that the Employer will be
entitled to the immediate return of all money paid to the Executive under the
terms of this Agreement, along with all costs and attorney’s fees expended by
the Employer in pursuing the matter, and any other relief that may be awarded to
the Employer for damages caused by breach of those provisions or as otherwise
provided in this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

7.

The Executive agrees that he will resign as an officer and director of Employer,
effective immediately.

 

8.

The Executive agrees that he will execute the Release of All Claims attached as
an exhibit to this Agreement.

 

9.

Both the Executive and the Employer understand that the facts upon which this
Agreement is based may hereafter prove to be other than the facts now known by
or believed by either of them to be true. Each party expressly accepts and
assumes the risk of the facts proving to be different, and each party agrees
that the terms of this Agreement shall be effective and not subject to
termination or rescission by reason of any such difference in facts.

 

10.

Section 9 or any other section of this Agreement notwithstanding, the Executive
agrees to repay any compensation previously paid or otherwise made available to
the Executive under this Agreement that is subject to recovery under any
applicable law (including any rule of any securities exchange on which the
securities of the Employer are then listed).

 

11.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Arkansas and any action to enforce this Agreement must be brought
in Pulaski County, Arkansas. The parties consent to the jurisdiction of the
courts located in Pulaski County, Arkansas for the purposes of any action
enforcing or relating to the terms of this Agreement. The terms of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties hereto.

 

12.

This Agreement shall be construed and interpreted so as to be enforceable to the
fullest extent permitted by law, and to the extent that any provision shall be
deemed unenforceable or invalid, such invalidity and unenforceability shall not
affect the enforceability or validity of any other provision hereof. Any waiver
of any breach of a provision of this Agreement shall not constitute the waiver
of any additional breach of that provision or breach of any other provision of
this Agreement.

 

13.

This Agreement binds and inures to the benefit of the parties hereto, and their
personal representatives, heirs, executors, administrators, assigns, and
successors in interest.

 

14.

It is expressly understood and agreed by the parties that the Employer denies
any wrongdoing in connection with the employment or the ending of the employment
of the Executive, and this Agreement and the payment of the severance pay and
any other consideration given in this Agreement is not and is never to be
construed as an admission of liability by the Employer. Further, the parties
agree that this Agreement shall not be interpreted to render the Executive a
prevailing party for any purpose including, but not limited to, the awarding of
attorney’s fees under any statute.

  

 
2

--------------------------------------------------------------------------------

 

 

15.

It is the intent of the parties that this Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Neither the Employer nor its directors, officers,
executives, or advisers shall be held liable for any taxes, interest, penalties
or other monetary amounts owed by the Executive as a result of the application
of Section 409A of the Code. Notwithstanding anything in this Agreement to the
contrary, all payments and benefits under this Agreement that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code and
that would otherwise be payable or distributable hereunder by reason of the
Executive’s termination of employment, will not be payable or distributable to
the Executive unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). If this
provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “separation from service.”

 

16.

This Agreement, together with the Release of All Claims in the form attached
hereto as Exhibit A and the provisions incorporated herein from the Employment
Agreement, contains the entire agreement between the parties with regard to the
matters set forth herein and there are no other understandings or agreements,
oral or otherwise, between the parties relating to these matters. This Agreement
can be modified, changed, or amended only in writing signed by both the Employer
and the Executive.

 

17.

By signing this Agreement, the Executive hereby acknowledges the following:

 

a.

He understands its terms and conditions;

 

b.

He has been advised of his right to consult an attorney to review the Agreement;

 

c.

He understands that he does not waive any rights or claims that may arise after
the date the Agreement is executed;

 

d.

He understands that this offer is withdrawn if he does not execute this
Agreement and return it to the Bank by January 18, 2017.

 

The undersigned have completely read this Agreement, understand and voluntarily
accept all of its terms, have current capacity to enter into this Agreement,
have had the opportunity, if they so choose, to review it with legal counsel,
and execute it voluntarily. IN WITNESS WHEREOF, the undersigned have executed
this Separation Agreement.

 

By:

/s/ Richard N. Massey 

 

Date: 

January 18, 2017

 

 

Employer Representative

 

 

 

 

 

 

 

 

 

 

            By: /s/ Mark A. McFatridge   Date:  January 14, 2017     Mark A.
McFatridge        

 



 
3

--------------------------------------------------------------------------------

 

 

EXHIBIT A
RELEASE OF ALL CLAIMS

 

FOR VALUABLE CONSIDERATION, including the payment to Mark A. McFatridge (the
“Executive”) of certain severance benefits, the Executive hereby makes this
Release of All Claims (“Release”) in favor of Bear State Financial, Inc.
(including all subsidiaries and affiliates) (collectively, the “Employer”) and
its agents as set forth herein.

 

1.     The Executive fully and finally releases, waives and discharges the
Employer and its agents (as defined below) from all claims, whether known or
unknown, arising out of or in any way relating to the Executive's employment
relationship with the Employer, the termination of that relationship, and all
other events, incidents, or actions occurring before the date on which this
Release is signed (collectively, “Claims”). This release is intended to be a
comprehensive general release of all Claims on behalf of the Executive, his
family members, partners, heirs, executors, assigns and any other person or
entity who would otherwise be entitled to make a claim on behalf of the
Executive. The Executive represents that he has not already and shall not sue or
assign any purported right to sue in connection with any Claim, and the
Executive waives all grievance or appeal rights under law or any Employer policy
in any way relating to any Claim. Claims released herein include, but are not
limited to, discrimination claims based on age, race, sex, religion, national
origin, disability, veteran status, or any other employment claim, including
claims arising under The Civil Rights Act of 1866, 42 U.S.C. § 1981; Title VII
of the Civil Rights Act of 1964, as amended, including the Equal Employment
Opportunity Act of 1972; the Civil Rights Act of 1991; the Americans with
Disabilities Act; the Age Discrimination in Employment Act of 1967; the Federal
Rehabilitation Act of 1973; the Older Workers' Benefits Protection Act; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
the Sarbanes-Oxley Act of 2002; the Family and Medical Leave Act (to the extent
that FMLA claims may be released under governing law), any Federal or State wage
and hour laws and all other similar Federal or State statutes; and any and all
tort or contract claims, including, but not limited to, breach of contract,
breach of good faith and fair dealing, infliction of emotional distress,
defamation, or wrongful termination or discharge.

 

2.     The Executive further acknowledges that the Employer has advised the
Executive to consult with an attorney of the Executive's own choosing and that
the Executive has had ample time and adequate opportunity to thoroughly discuss
all aspects of this Release with legal counsel prior to executing this Release.

 

3.     The Executive agrees that he is signing this Release of his own free will
and is not
signing under duress.

 

4.     The Executive acknowledges that the Executive has been given a period of
twenty-one days to review and consider a draft of this Release in substantially
the form of the copy now being executed and has carefully considered the terms
of this Release. The Executive understands that he may use as much or all of the
twenty-one day period as he wishes prior to signing, and he has done so. The
Executive acknowledges that the waiver and revocation periods contained herein
are intended to comply with the Age Discrimination in Employment Act of 1967 and
the Older Workers’ Benefits Protection Act, and that he is specifically waiving
claims under those acts.

 

 
4

--------------------------------------------------------------------------------

 

  

5.     The Executive has been advised and understands that he may revoke this
Release within seven days after acceptance. ANY REVOCATION MUST BE IN WRITING
AND HAND-DELIVERED TO:

 

Chairman of the Board

Bear State Financial, Inc.

900 South Shackleford Road, Suite 605

Little Rock, AR 72211     

 

NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH DAY FOLLOWING THE DATE OF
EXECUTION OF THIS RELEASE.

 

6.     The "Employer and its agents," as used in this Release, means Bear State
Financial, Inc., its subsidiaries (including Bear State Bank), affiliated or
related corporations or associations, their predecessors, successors, and
assigns, and the directors, officers, managers, supervisors, employees,
representatives, servants, agents, and attorneys of the entities above
described, and all persons acting, through, under or in concert with any of
them.

 

7.     The Executive agrees to refrain from making any disparaging remarks
concerning the Employer or its agents. The Employer agrees to refrain from
making any disparaging remarks concerning the Executive. The Employer agrees to
refrain from providing any information to third parties other than confirming
dates of employment and job title, unless the Executive gives the Employer
written authorization to release other information or as otherwise required by
law. With respect to the Employer, this restriction pertains only to official
communications made by the Employer’s directors and/or officers and not to
unauthorized communications by the Employer’s employees or agents. This
restriction will not bar the Employer from disclosing the Release as a defense
or bar to any claim made by the Executive in derogation of this Release.

 

8.     This Release shall be construed and interpreted so as to be enforceable
to the fullest extent permitted by law, and to the extent that any provision
shall be deemed unenforceable or invalid, such invalidity and unenforceability
shall not affect the enforceability or validity of any other provision hereof.
Any waiver of any breach of a provision of this Release shall not constitute the
waiver of any additional breach of that provision or breach of any other
provision of this Release.

 

PLEASE READ CAREFULLY BEFORE SIGNING. EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH
1 ABOVE, THIS RELEASE CONTAINS A RELEASE AND DISCHARGE OF ALL KNOWN AND UNKNOWN
CLAIMS AGAINST THE EMPLOYER AND ITS AGENTS EXCEPT THOSE RELATING TO THE
ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER THE EFFECTIVE DATE OF THIS
RELEASE.

 

 

By:

 

 

Date:

 

 

 

Mark A. McFatridge

 

 

 

 

            By:      Date:       Employer Representative        

 

 

5